One of the tracts in said suit was purchased from the government, on or before March 15, 1837, by Arthur McFall, to whom a patent was issued on September 20, 1839. It is contended that, as the patentee's deed to plaintiff's ancestor was made on September 24, 1838, it passed no title to him. It does not appear whether the entryman had made final payment before his alienation of the land, but, whether he had or not, his warranty deed carried to his grantee the legal title afterwards acquired by patent.
The deed from Arthur McFall to Wm. McFall appears to have been signed by mark, and was acknowledged before a Mississippi justice of the peace, without formal attestation. Without proof of the official authority of the certifying officer, this deed was not entitled to registration. Clay's Dig. p. 153, § 8. But since there was no law, prior to the Code of 1852 (section 1266) requiring the attestation by two witnesses of a deed signed by mark (Hendon v. White, 52 Ala. 597, 603), this deed was prima facie validly executed; and, under the provisions of sections 3382 and 3374 of the *Page 80 
Code of 1907, a certified transcript of its record dispensed with proof of its execution. Indeed, we do not find that defendant in any way objected to its admission.
There is no merit in defendant's contention that there was a variance between the complaint and the evidence, in that the complaint alleges prior possession in plaintiff and the proof shows only a constructive possession by virtue of documentary title. Prior constructive possession has always been deemed sufficient to authorize a recovery in statutory ejectment, when supported by the paramount legal title. The broadening of the form of the complaint effected by section 1530 of the Code of 1896 (see Jackson v. Tribble, 156 Ala. 480, 47 So. 310), so as to permit an allegation either of prior possession or of legal title, was obviously not intended to change the established conception of prior possession as being either actual or constructive, and it cannot be given that effect.
The petition for rehearing must be overruled.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.